Table of Contents [form10q2013.htm#TABLEOFCONTENTS]
Exhibit 10.1
 
[image00001.jpg]










     March 21, 2013




Mr. Ronald Casciano
[ ***]
[ ***]




Dear Ron;


On behalf of the Board of Directors of PAR Technology Corporation ("PAR"), I  am
pleased to offer you a promotion to the position of President and Chief
Executive Officer of PAR.  Upon execution by you, this letter will constitute
the offer from PAR regarding your position beginning March 25, 2013, the date at
which your promotion will be effective (the "Start Date").  This offer and your
employment relationship are subject to the terms and conditions of this letter
set forth below.




Position
Commensurate with this assignment, you will have the title of President and
Chief Executive Officer of PAR, reporting to the Board of Directors (the
"Board").   As soon as practicable, you will be appointed to the Board of
Directors.




Annual Base Salary
You will be compensated at an annualized salary of $350,000 ("Annual Base
Salary"), subject to applicable payroll deductions and such federal, state and
local taxes and other withholdings as are required by law.  The Annual Base
Salary shall be paid in accordance with PAR's standard payroll practices in
effect from time to time.  




Annual Cash Bonus
You will be eligible to receive an "Annual Cash Bonus" in accordance with the
terms of PAR's Incentive Compensation Plan ("ICP"). Your annual participation in
the 2013 ICP will be up to 32.5% of your Annual Base Salary and shall be based
upon performance against financial targets associated with the Annual Operating
Plan ("AOP") and specific business objectives determined by the Board of
Directors on an annual basis. After 2013, your ICP target will be 65% of your
Annual Base Salary.    Your Cash bonus calculation for January 1, 2013 through
March 24, 2013 will be based on your previous rate which is 25% of Annual Base
Salary.  The new Annual Cash Bonus target of 32.5% will be applied from March
25, 2013 through December 31, 2013.  





--------------------------------------------------------------------------------



R. Casciano, page 2




Transition Bonus
PAR will provide a one time cash bonus of $30,000 paid to you no later than 30
days from your Start Date in consideration for your leadership and additional
contributions during a time of transition in the company.




Annual Long Term Incentive Plan
The Board is committed to maintaining an equity-based long term incentive
("LTI") program under the PAR Technology Corporation 2005 Equity Incentive Plan.
 The LTI is designed to provide to senior management equity-based incentives
tied to long­ term financial performance goals.  You will be eligible for an LTI
grant in 2013 that will be comprised of 30,000 performance shares and 15,000
stock options.  These shares will be granted when long term goals and other plan
details are finalized.  Full information on this plan will be provided to you
under separate cover.  The stock options will vest 25% per year on the
anniversary of the grant date.  Should you leave PAR before the performance
period ends, a pro-rata portion of the performance shares will be retained by
you.  These will vest and payout according to the schedule and the terms of the
plan.




Special One-Time Grant Under Long Term Incentive Plan  
During 2013, you will be granted 40,000 performance shares as part of a one-time
grant under the LTI program and the PAR Technology 2005 Equity Incentive Plan.
These shares will be granted when long term goals and other plan details are
finalized and shall vest and payout in accordance with the terms, conditions,
schedule, goals and objectives of such Plan.  Full information on this plan will
be provided to you under separate cover.  Should your employment terminate for
any reason other than for cause, a pro-rata portion of the performance shares
will be retained by you.  These will vest and payout according to the schedule
and the terms of the plan.




Severance
If your employment is terminated before the one year anniversary of the Start
Date by PAR for any reason other than for Cause, PAR shall be obligated to pay
you only your accrued and unpaid Annual Base Salary as of the date of
termination,  and other accrued benefits, if any, and severance equal to your
then current Base Salary through your first year anniversary date, and 2) a
pro-rated portion of any current year Incentive Compensation Plan scored
according to the ICP plan and due you in the following calendar year.  


Benefits
You will continue to participate in all employee benefit plans in effect for PAR
employees generally as well as other benefits offered to you as a PAR senior
executive. Your participation shall be subject to the terms of the applicable
plan documents, as well as generally applicable policies associated with such
benefits, as such plan documents and policies may be amended from time to time.
 





--------------------------------------------------------------------------------




R. Casciano, page 3


If you accept the position, your employment with Company will continue to be
"at-will."  This means your employment is not for any specific period of time
and can be terminated by you at any time for any reason.  Likewise, Company may
terminate the employment relationship at any time, with or without cause or
advance notice.  In addition, Company reserves the right to modify your position
or duties to meet business needs and to use discretion in deciding on
appropriate discipline.  Any change to the at-will employment relationship must
be by a specific, written agreement signed by you and the Board of Directors.


To indicate your acceptance of the terms and conditions set forth in this
document, please sign and date this letter in the space provided below and
return it to me no later than three days from the date of this letter.


We hope your assignment will prove mutually rewarding, and we look forward to
working with you in this new role.








Sincerely,






Mr. Sangwoo Ahn
Chairman of the Board
PAR Technology Corporation






I have read this letter in its entirety and agree to the terms and conditions of
employment.  I understand and agree that my employment with the Company is
at-will.






_______________________________________                        
_________________________
R. Casciano                                                                    
              Date                              
   
 
 
 

 

